The Attorney General is in receipt of your request for an opinion wherein you ask, in effect, the following question: If a tenured teacher whose salary has been fully funded by federal funds has been properly notified that if such funds are not available for the ensuing year she would not be reemployed, and if subsequently the funds are unavailable, would the board of education be required to employ such teacher if thereafter a vacancy arose in another area, not federally funded, but for which the teacher is qualified? The statutes relating to teachers are found in Title 70 of the Oklahoma Statutes. Section 70 O.S. 6-103 [70-6-103] sets forth a list of grounds upon which a teacher may be dismissed or nonreemployed. Section 70 O.S. 6-103 [70-6-103] outlines the procedure to be followed when a teacher is dismissed or nonreemployed. However, there are certain categories of teachers who are exempt from the procedural requirements.  Section 70 O.S. 6-103.1 [70-6-103.1] provides: "The dismissal, suspension and nonreemployment procedures of this act shall not apply to the following: * * * 3. Teachers who are employed in positions fully funded by a federal or private categorical grant. Any such employee shall be employed only for the duration of the grant but, during such period of employment, the employee shall receive credit toward his tenured status and shall not be dismissed or suspended except as otherwise provided by law . . . ." Emphasis Added.  It is clear from this provision that a teacher whose position is funded totally by a federal grant is an employee only for the duration of the grant. Therefore, when the federal funding ceases, the teacher is no longer employed in that position. The statute also provides for acquisition of tenure for teachers under programs sponsored by federal grants. However, a teacher's acquisition of tenure does not prevent the possibility of nonreemployment if the teacher's position falls under a federal grant which is discontinued.  Under the statutes providing for tenure of teachers, there is no requirement that a school board must rehire a tenured teacher when a subsequent position becomes available. If, subsequent to the teacher's nonreemployment, a vacancy arises in an area in which the teacher is qualified, that teacher would be required to submit an application for the position, as would any other teacher seeking employment with the school district. Under the facts as presented by your question, the board of education would not be required to employ the nonrenewed teacher in a subsequently vacant position.  It is, therefore, the official opinion of the Attorney General that when a tenured teacher is not reemployed due to loss of federal funding, the school board is not legally required to employ the teacher in a position which subsequently becomes available.  (Kay Harley Jacobs)